
	

113 HR 1491 IH: To authorize the Administrator of the National Oceanic and Atmospheric Administration to provide certain funds to eligible entities for activities undertaken to address the marine debris impacts of the March 2011 Tohoku earthquake and subsequent tsunami, and for other purposes.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1491
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Ms. Bonamici (for
			 herself, Mr. Young of Alaska,
			 Mr. DeFazio,
			 Mr. Schrader,
			 Mr. Smith of Washington,
			 Mr. Farr, Mr. Honda, Ms.
			 Speier, Mr. Thompson of
			 California, Ms. Chu,
			 Mr. Larsen of Washington,
			 Mrs. Capps,
			 Mr. Blumenauer,
			 Ms. Lee of California,
			 Mr. Kilmer,
			 Mr. Huffman,
			 Mr. Heck of Washington, and
			 Ms. DelBene) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Administrator of the National Oceanic
		  and Atmospheric Administration to provide certain funds to eligible entities
		  for activities undertaken to address the marine debris impacts of the March
		  2011 Tohoku earthquake and subsequent tsunami, and for other
		  purposes.
	
	
		1.Authority to provide
			 funds
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Administrator of the National Oceanic and
			 Atmospheric Administration may provide funds to an eligible entity impacted by
			 the covered marine debris event to assist such entity with the costs of any
			 activity previously carried out, being carried out, or to be carried out to
			 address the effects of such event.
			(b)FundingThe
			 Administrator may provide funds under subsection (a) using any funds provided
			 by the Government of Japan for activities to address the effects of the covered
			 marine debris event.
			(c)DefinitionsIn this section, the following definitions
			 apply:
				(1)Covered marine
			 debris eventThe term covered marine debris event
			 means the events, including marine debris, resulting from the March 2011 Tohoku
			 earthquake and subsequent tsunami.
				(2)Eligible
			 entityThe term eligible entity means any State,
			 local, or tribal government.
				
